DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10 recites “wherein said baseplate is separated from the skin by an intervening layer of open cell viscoelastic polyurethane foam”.  Support for this limitation cannot be found within the specification such as to provide antecedent basis for the “intervening layer of open cell viscoelastic polyurethane foam” which separates a baseplate from the skin.  Applicant may indicate where support can be found, amend the limitation or specification, or cancel the claim. 
Claim 14 recites “the interposition of a highly elastic layer between the cushioning layer and outer shell”.  Support for this limitation cannot be found within the specification such as to provide antecedent basis for the “highly elastic layer” which is interpositioned between the outer shell and a cushioning layer of the collar.  Applicant may indicate where support can be found, amend the limitation or specification, or cancel the claim. 
Claim Objections
Claims 1-4, 6-12 are objected to because of the following informalities:  
Claim 1, lines 5-6 recite “semicylindrical halves joined together along a common edge where these meet by spring-loaded hinges”.  It is unclear to which element “these” refers.  
Claim 1, line 7 recites “the shell halves grip about said tubular anatomical structure”.  This limitation encompasses a human organism.  It is recommended the limitation is amended to recite “the shell halves are configured to grip about said tubular anatomical structure”.  It is further recommended that Applicant corrects each instance throughout the claims wherein a limitation encompasses a human organism, including those which may not be listed herein. 
Claim 1, line 18 recites “the lumen of said anatomical tubular structure”.  This limitation lacks antecedent basis in the claim.  It is recommended the limitation is amended to recite “a lumen of said anatomical tubular structure”.   It is further recommended that Applicant corrects each instance through the claims wherein a limitation lacks antecedent basis, including those which may not be listed herein.  
Claim 1, line 21 recites “is configures to allow”.  It is recommended this limitation is amended to “is configured to allow” for grammatical purposes. 
Claim 2, lines 3-4 recites “delivery into said side tube, collar, and native lumen, and hence, treatment site”.  Both the limitations “native lumen” and “treatment site” lack antecedent basis in the claim.  It is recommended the limitation is amended to recite “delivery into said side tube, collar, and tubular anatomical structure”. 
Claim 3, line 3 recites “said cushion layer”, and while claim 1, line 8 recites “a cushioning layer”. It is recommended each recitation of cushion/cushioning layer is referred to with same language.  It is recommended that the limitations, and each additional recitation thereof, are amended to match, in order to use consistent language.
Claim 4, lines 1-2 recites “an outer layer of radiation shielding”, and line 4 recites “said radiation shield layer”.  It is recommended each recitation of outer layer of radiation shielding/radiation shield layer is referred to with same language.  It is recommended that the limitations, and each additional recitation thereof, are amended to match, in order to use consistent language. 
Claim 4, line 7 recites “the line”.  This limitation lacks antecedent basis in the claim. 
Claim 6, line 2 recites “the long axis”.  This limitation lacks antecedent basis in the claim. 
Claim 6, lines 2-3 recite “the portion of the collar shell”.  This limitation lacks antecedent basis in the claim. 
Claim 6, line 4 recites “said magnet”. This limitation lacks antecedent basis in the claim.
Claim 7, line 2 recites “the successive energization of each”.  This limitation lacks antecedent basis in the claim.  It is also unclear to which element “each” refers.  
Claim 7, line 3 recites “the sequence of collars”.  This limitation lacks antecedent basis in the claim. 
Claim 8 recites the limitations “wherein a plurality of physiological sensors…send outputs”, “the microcontroller responds by causing said pump to index to and release the medication”, “the microcontroller governs the discharge of the prescription program to include dispensing the medication through each subsidiary control loop”.  Each of the recited limitations reads as a step to be carried out, and therefore creates confusion as to whether the claim is directed to an apparatus or to a method.   It is recommended the claim is amended to clearly and distinctly point out the structures that make up the apparatus, and clearly and distinctly recite functions which the structures may be configured to perform, without recite method steps which are to be carried out. 
Claim 8, line 3 recites “at least one pump”, wherein line 4 recites “said pump”. It is recommended that each limitation regarding the pump or the at least one pump is amended to match accordingly.
Claim 8, line 5 recites “a plurality of physiological parameter sensors implanted at different locations in the body”.  This limitation encompasses a human organism.  It is recommended the limitation is amended to recite “a plurality of physiological parameter sensors configure to be implanted at different locations in the body”.  
Claim 8 recites in line 7, “as master node”.  It is unclear what this limitation means in the context of the claim.  For purposes of examination, this limitation will be interpreted to refer contextually to the microcontroller to mean that the microcontroller functions as a master node. 
Claim 8 recites multiple limitations which lack antecedent basis in the claim, including line 9, “the prescribed medication”,  line 10 - “that subordinate node”, and line 12 - “each subsidiary control loop” . 
Claim 8, line 10 also recites “the medication”, whereas line 3 recites “fluid medicinals”. It is recommended that each limitation regarding the medication or the fluid medicinals is amended to match accordingly. 
Claim 8, line 14 recites “so that dosing among nodes is interrelated to achieve the optimal overall result on health”. The term “the optimal overall result on health” is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree to determine “the optimal overall result”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended the limitation is removed.  For purposes of examination, a microcontroller which controls dispensing of medication thought subordinate nodes in a coordinated manner by a prescription program so that dosing among nodes is interrelated will be interpreted to meet the limitation. 
Claim 9, line 1 recites “the initial entry”.  This limitation lacks antecedent basis in the claim and it is further unclear which element is entering the collar. 
Claim 9, line 3 recites “that except”.  It is recommended the limitation is amended to “except” for grammatical purposes. 
Claim 10, line 1-2 recites “said baseplate is separated from the skin by an intervening layer”.  This limitation encompasses a human organism.  It is recommended the limitation is amended to recite “said baseplate is configured to be separated from the skin by an intervening layer”
Claim 11, line 3 recites “a window placed in the side of a blood vessel” and line 7 recites “said flush-line communicates with the urinary bladder”.  These limitations encompass a human organism.  It is recommended the limitations are amended to recite “a window configured to be placed in the side of a blood”, and “said flush-line configured to communicate with the urinary bladder”. 
Claim 11, line 5-7 recite “spanned by a semipermeable membrane for hemodialysis and an elastic slit-valve for cytapheresis”.  It is recommended the limitation is amended to recite “spanned by a semipermeable membrane for hemodialysis or an elastic slit-valve for cytapheresis”. 
Claim 11, lines 7-8 recite “in like manner”. The term “the optimal overall result on health” is a relative term which renders the claim indefinite.  It is recommended the limitation is removed. 
Claim 12, line 2 recites “the long axis”.  This limitation lacks antecedent basis in the claim. 
Claim 12, line 4 recites “the upstream flow”.  This limitation lacks antecedent basis in the claim. 
Claim 12, line 4 recites “the structure”.  It is recommended this limitation is amended to recite “said tubular anatomical structure” in order to use consistent language. 
Claim 12, line 5 recites “its fully receded to its fully extended position”.  These limitations lack antecedent basis in the claim. 
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-14 recite “an opening configured to engage a side tube” and line 15 recites “a side tube with a trepan front edge engaged in said opening”.  It is unclear whether “a side tube” and “a side tube with a trepan front edge” are the same component or separate components, since they are both positively recited, but both are recited to engage the opening.  The scope of the claim is therefore indefinite.  It is recommended that the lines 11-15 of the claim are amended to recite “cushioning layer; an opening in the side of said collar; a side tube with a trepan front edge engaged in said opening, such that said side tube is rotatable around and reciprocable along its longitudinal axis”
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s arguments, see Page 6-7, filed 09/01/2021, with respect to the rejection of claims 1, 3, and 12 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The previous rejection of claims 1, 3, and 12 as anticipated by U.S. Patent App. Pub. 20160000985 to Cosigney has been withdrawn. Cosigney does not teach an opening configured to engage a side tube and configured to allow said side tube to be rotatable around and reciprocable along its longitudinal axis or a self-locking screw down cap that fits onto an external thread at the base of said side tube. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783